
	
		III
		112th CONGRESS
		1st Session
		S. RES. 48
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2011
			Mr. Kohl (for himself
			 and Mr. Johnson of Wisconsin) submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Green Bay Packers on
		  winning Super Bowl XLV.
	
	
		Whereas on Sunday, February 6, 2011, the Green Bay Packers
			 defeated the Pittsburgh Steelers with a score of 31 to 25 in Super Bowl XLV, in
			 Arlington, Texas;
		Whereas the victory marks the thirteenth championship win
			 for the Green Bay Packers, the most of any team in the history of the National
			 Football League, and the fourth Super Bowl win for the Green Bay
			 Packers;
		Whereas the victory brings the Vince Lombardi Trophy,
			 which was named after the legendary Green Bay Packers coach, back to Green Bay,
			 Wisconsin, also known as Titletown, U.S.A.;
		Whereas the Green Bay Packers are publicly owned by
			 diehard fans of the team, making the team unique in professional sports;
		Whereas the Green Bay Packers are known all over the world
			 for their devoted fans, as demonstrated by the nearly 300 consecutive sellout
			 games at Lambeau Field, the home field of the Green Bay Packers, and a season
			 ticket waiting list that contains more than 80,000 names;
		Whereas the Green Bay Packers never trailed an opponent by
			 more than 7 points during the entire 2010–2011 season;
		Whereas the Green Bay Packers overcame injuries to
			 multiple players to secure a berth in the playoffs on the final day of the
			 regular season, following must-win games in the final 2 weeks of the season
			 against the New York Giants and the Chicago Bears;
		Whereas the Green Bay Packers defeated the top 3 seeded
			 teams in the National Football Conference to advance to the Super Bowl and
			 became only the second 6th-seed to win the Super Bowl;
		Whereas the Green Bay Packers won the Super Bowl due to
			 contributions from an excellent offense, led by Super Bowl Most Valuable Player
			 Aaron Rodgers’ 304-yard, 3-touchdown performance, and a superb defense that
			 forced 3 turnovers, including Nick Collins’ 37-yard interception return for a
			 touchdown; and
		Whereas Head Coach Mike McCarthy, General Manager Ted
			 Thompson, and President Mark Murphy compiled a team that exemplified the hard
			 work, discipline, determination, and humility of Green Bay, Wisconsin, the home
			 city of the Green Bay Packers: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Green Bay Packers on winning Super Bowl XLV; and
			(2)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to—
				(A)the Head Coach of
			 the Green Bay Packers, Mike McCarthy;
				(B)the General
			 Manager of the Green Bay Packers, Ted Thompson; and
				(C)the President of
			 the Green Bay Packers, Mark Murphy.
				
